Title: Thomas Eston Randolph to Thomas Jefferson, 20 March 1818
From: Randolph, Thomas Eston
To: Jefferson, Thomas


                    
                        Dear Sir
                        Ashton—Friday night 20th March 1818
                    
                    I received a note from Mr Colclaser late this evening, giving me the first information of your intention to go to Bedford tomorrow morning, and expressing great apprehension that the extensive repairs which must unavoidably be done to the Mill will be deferr’d so late as to interfere very materially with the interest of the Tenant—It is all important that the Mill should be prepared to grind the first Wheat that is ready to be deliver’d, and it will be worse than imprudent in us to think of receiving one bushel before those repairs are compleated—for myself, altho I have said little on the subject, I now confess I have long since consider’d the Walls in such imminent danger of falling, that I have seldom been in the Mill this season, and the Miller, who is joint Tenant with me declares, indeed he has given me notice in writing, that he will not risk his life there another year—permit me also to observe that on the assurance of your securing the House by Props or other means, we were induced to expend between 5 and 600 dollars last year in valuable repairs, which with proper care will enable the occupants to do an extensive business for 8 or 9 years to come—I flatter myself therefore you will see the propriety of making such early arrangements for effectually securing the House, as will prevent a possibility of disappointment to us—
                    As I understand your Toll Mill is under repair, and the neighbours are in great distress to get their Plaster ground, will you suffer us to grind it—we are nearly out of business, and it will aid us a little at the close of an unprofitable season—it will otherwise go immediately to Campbell’s who is making preparation for it—Mr Colclaser has ground quantities of Plaster, and possitively asserts that it injures the Stones less than Corn, other persons experienced in the business express the same opinion, and I believe it to be fact—
                    
                        I am with great respect and affectionate regards Yours  truly
                        Thos Eston Randolph
                    
                